The counsel for the prisoner contended, that the pardon was absolute; and the condition void, as the executive had no authority to pardon, upon condition. That the constitution provided for pardons simply; and that, in the present case, the language of the letters patent was positive, and put the liberty of the prisoner beyond the control of the executive.
The certificate to the general court was as follows,
“ It is ordered to be certified, to the said general court, as the opinion of this court, that the condition annexed to the letters of pardon granted the said John Fowler by Patrick Henry esquire, governour or chief magistrate of this commonwealth, is illegal; and that thereby the said letters of pardon are absolute.”